     Case 4:21-cr-00293 Document 1 Filed on 05/27/21 in TXSD Page 1 of 11




                     UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                         § 
                                                 §
V.                                               §       CRIMINAL NO.   4:21-cr-293
                                                 §
ANGELICA GARCIA DUNN                             §
    Defendant

                          CRIMINAL INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

At all times material to this Information:

                       COUNTS ONE THROUGH FOUR
                          (Title 18, U.S.C. § 1343)

                               A. INTRODUCTION

1.    Angelica Garcia Dunn established and was CEO of AIM Family of

Companies which engaged in the business of logistics and transportation, and was

located in Katy, Texas.

2.    AIM Global Financial, LLC, a division of AIM Family of Companies entered

into a contract with BP Products North America Inc. (hereinafter “BP”) to act as an

escrow agent to provide third party services making vendor payments to BP’s railcar

lessors and repair vendors.


                                             1
     Case 4:21-cr-00293 Document 1 Filed on 05/27/21 in TXSD Page 2 of 11




3.    Angelica Garcia Dunn, as CEO of AIM Global Financial, LLC, signed the

contracts with BP and established bank account xxx6165 at Branch Banking and

Trust (BB&T) Bank and account xxx1176 at Hancock Whitney Bank each in the

name of AIM Global Financial, LLC to receive the funds from BP which were to be

used to pay BP railcar lessors and repair companies. As the sole signatory on these

accounts, Angelica Garcia Dunn was responsible for ensuring BP’s funds were

expended as she contractually agreed.

                               B. THE SCHEME

4.    From in or about July 2018 and continuing to on or about September 5, 2019,

in the Southern District of Texas and elsewhere, the defendant,

                         ANGELICA GARCIA DUNN

did devise and intend to devise a scheme to defraud, and to obtain money by

materially false and fraudulent pretenses, representations, and promises, and to

knowingly use and cause to be used interstate wire communications facilities in

carrying out the scheme to defraud.

                C. MANNER AND MEANS OF THE SCHEME

      The manner and means of the scheme were as follows:

5.    Angelica Garcia Dunn established bank accounts xxx6165 at BB&T Bank

account and xxx1176 at Hancock Whitney Bank, each held in the name AIM Global

Financial, LLC and over which she had sole signature authority.

                                         2
     Case 4:21-cr-00293 Document 1 Filed on 05/27/21 in TXSD Page 3 of 11




6.    Angelica Garcia Dunn accepted funds provided by BP into AIM Global

Financial, LLC bank accounts xxx6165 and xxx1176 which were to be used to pay

invoices from BP vendors.

7.    Angelica Garcia Dunn misappropriated some of the funds provided by BP

designated for payment to BP vendors by transferring funds to other bank accounts

controlled by Garcia Dunn.

8.    Angelica Garcia Dunn misappropriated some of the funds provided by BP

designated for payment to BP vendors by direct payment of financial obligations of

Angelica Garcia Dunn and her businesses.

9.    Angelica Garcia Dunn would use subsequent BP deposits of funds to make

payments to the BP vendors who had not been paid due to an earlier

misappropriation of BP funds.

               D. ACTS IN FURTHERANCE OF THE SCHEME

      In furtherance of the scheme described in paragraphs 1 through 9 and to effect

the objects thereof, Angelica Garcia Dunn performed or caused the performance of

one or more of the following Acts, among others not described herein, in the

Southern District of Texas and elsewhere on or about the following dates:

      (1)   July 5, 2018, Angelica Garcia Dunn withdrew $84,716.94 in funds

belonging to BP from AIM Global Financial, LLC account xxx6165 at BB&T Bank

and purchased a cashier’s check.


                                         3
    Case 4:21-cr-00293 Document 1 Filed on 05/27/21 in TXSD Page 4 of 11




     (2)   August 29, 2018, Angelica Garcia Dunn caused $53,679.53 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC account

xxx6165 at BB&T Bank to Ryder Truck Rental.

     (3)    October 12, 2018, Angelica Garcia Dunn caused $157,323.47 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC account

xxx6165 at BB&T Bank to her bank account xxx0881 at JPMorgan Chase Bank held

in the name AGD Holdings, LLC.

     (4)   December 28, 2018, Angelica Garcia Dunn caused $18,071.65 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC account

xxx1176 at Hancock Whitney Bank to HRO Resources LLC.

     (5)   January 7, 2019, Angelica Garcia Dunn caused $15,196.23 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC account

xxx1176 at Hancock Whitney Bank to HRO Resources LLC.

     (6)   January 24, 2019, Angelica Garcia Dunn caused $27,393.36 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC account

xxx1176 at Hancock Whitney Bank to HRO Resources LLC.

     (7)   January 24, 2019, Angelica Garcia Dunn caused $70,000 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC account

xxx1176 at Hancock Whitney Bank to JPMorgan Chase Bank account xxx5906 held

in the name AIM Global Financial, LLC.


                                         4
    Case 4:21-cr-00293 Document 1 Filed on 05/27/21 in TXSD Page 5 of 11




      (8)   January 25, 2019, Angelica Garcia Dunn caused $50,000 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC account

xxx1176 at Hancock Whitney Bank to Ryder Truck Rental.

      (9)   January 28, 2019, Angelica Garcia Dunn caused $70,000 to be

transferred from AIM Global Financial, LLC’s JPMorgan Chase Bank account

xxx5906 to AGD Holdings, LLC’s JPMorgan Chase Bank account xxx0881.

      (10) January 28, 2019, Angelica Garcia Dunn caused $20,000 to be

transferred from AGD Holdings, LLC’s JPMorgan Chase Bank account xxx0881 to

Angelica Garcia Dunn’s JPMorgan Chase Bank account xxx2006.

      (11) January 30, 2019, Angelica Garcia Dunn caused $14,335.70 in BP

funds to be wire transferred from AIM Global Financial, LLC account xxx1176 at

Hancock Whitney Bank to People’s United Bank, NA.

      (12) January 30, 2019, Angelica Garcia Dunn caused $150,000 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to AIM Global Financial, LLC’s JPMorgan Chase

Bank account xxx5906.

      (13) February 1, 2019, Angelica Garcia Dunn caused $20,814.49 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to HRO Resources LLC.

      (14) February 8, 2019, Angelica Garcia Dunn caused $101,438.40 in funds


                                       5
    Case 4:21-cr-00293 Document 1 Filed on 05/27/21 in TXSD Page 6 of 11




belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to Premium Assignment Corp.

      (15) February 19, 2019, Angelica Garcia Dunn caused $7,167.85 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to People’s United Bank NA.

      (16) February 19, 2019, Angelica Garcia Dunn caused $10,000 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to BAM Capital, LLC.

      (17) February 19, 2019, Angelica Garcia Dunn caused $33,235.00 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to Ryder Truck Rental.

      (18) February 28, 2019, Angelica Garcia Dunn caused $8,000 to be

transferred from AIM Global Financial, LLC’s JPMorgan Chase Bank account

xxx5906 to AGD Holdings, LLC’s JPMorgan Chase Bank account xxx0881.

      (19) February 28, 2019, Angelica Garcia Dunn caused $10,000 to be

transferred from AGD Holdings, LLC’s JPMorgan Chase Bank account xxx0881 to

Angelica Garcia Dunn’s JPMorgan Chase Bank account xxx2006.

      (20) March 14, 2019, Angelica Garcia Dunn caused $170,000 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to Professional Service Holding Corp.


                                       6
    Case 4:21-cr-00293 Document 1 Filed on 05/27/21 in TXSD Page 7 of 11




      (21) March 11, 2019, Angelica Garcia Dunn caused $100,000 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to AIM Global Financial, LLC’s JPMorgan Chase

Bank account xxx5906.

      (22) March 13, 2019, Angelica Garcia Dunn caused $65,000 to be

transferred from AIM Global Financial, LLC’s JPMorgan Chase Bank account

xxx5906 to AGD Holdings, LLC’s JPMorgan Chase Bank account xxx0881.

      (23) March 13, 2019, Angelica Garcia Dunn caused $25,000 to be

transferred from AGD Holdings, LLC’s JPMorgan Chase Bank account xxx0881 to

Angelica Garcia Dunn’s JPMorgan Chase Bank account xxx2006.

      (24) March 18, 2019, Angelica Garcia Dunn caused $62,000 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to AIM Global Financial, LLC’s JPMorgan Chase

Bank account xxx5906.

      (25) March 18, 2019, Angelica Garcia Dunn caused $88,000 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to Ryder Truck Rental.

      (26) March 21, 2019, Angelica Garcia Dunn caused $14,324.45 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to HRO Resources LLC.


                                       7
    Case 4:21-cr-00293 Document 1 Filed on 05/27/21 in TXSD Page 8 of 11




      (27) March 22, 2019, Angelica Garcia Dunn caused $127,500 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176to HRO Resources LLC.

      (28) March 25, 2019, Angelica Garcia Dunn caused $22,500 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to AIM Global Financial, LLC’s JPMorgan Chase

Bank account xxx5906.

      (29) March 28, 2019, Angelica Garcia Dunn caused $250,000 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to AIM Global Financial, LLC’s JPMorgan Chase

Bank account xxx5906.

      (30) March 28, 2019, Angelica Garcia Dunn caused $30,000 to be

transferred from AIM Global Financial, LLC’s JPMorgan Chase Bank account

xxx5906 to AGD Holdings, LLC’s JPMorgan Chase Bank account xxx0881.

      (31) April 2, 2019, Angelica Garcia Dunn caused $25,000 to be transferred

from AGD Holdings, LLC’s JPMorgan Chase Bank account xxx0881 to Angelica

Garcia Dunn’s JPMorgan Chase Bank account xxx2006.

      (32) 4/1/2019, Angelica Garcia Dunn caused $100,000 in funds belonging

to BP to be wire transferred from AIM Global Financial, LLC’s Hancock Whitney

Bank account xxx1176 to AIM Global Financial, LLC’s JPMorgan Chase Bank


                                       8
      Case 4:21-cr-00293 Document 1 Filed on 05/27/21 in TXSD Page 9 of 11




account xxx5906.

       (33) 4/30/2019, Angelica Garcia Dunn caused $200,000 in funds belonging

to BP to be wire transferred from AIM Global Financial, LLC’s Hancock Whitney

Bank account xxx1176 to AIM Global Financial, LLC’s JPMorgan Chase Bank

account xxx5906.

       (34) June 12, 2019, Angelica Garcia Dunn caused $100,000 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to AIM Global Financial, LLC’s JPMorgan Chase

Bank account xxx5906.

       (35) August 22, 2019, Angelica Garcia Dunn caused $19,560 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to ML Factors Funding, LLC.

       (36) September 5, 2019, Angelica Garcia Dunn caused $23,440.00 in funds

belonging to BP to be wire transferred from AIM Global Financial, LLC’s Hancock

Whitney Bank account xxx1176 to AGD Holding LLC’s Hancock Whitney Bank

account XXX3727.

               E.    THE EXECUTION OF THE SCHEME

10.    On or about the dates listed below, in the Southern District of Texas and

elsewhere, for the purpose of executing the above-described scheme to defraud and




                                        9
     Case 4:21-cr-00293 Document 1 Filed on 05/27/21 in TXSD Page 10 of 11




to obtain money by materially false and fraudulent pretenses, representations, and

promises, and attempting to do so, the defendant,

                               ANGELICA GARCIA DUNN,

knowingly caused to be transmitted by means of wire communications in and

affecting interstate commerce, the following writings, signals and sounds:

   COUNT             DATE                         WIRE COMMUNICATION
     1           October 12, 2018  Wire transfer of $157,323.47 from BB&T Bank account
                                   xxx6165 to JPMorgan Chase Bank account xxx0881
       2          January 30, 2019 Wire transfer of $150,000 from Hancock Whitney Bank
                                   account xxx1176 to Ryder Truck Rental, Inc.
       3           March 28, 2019  Wire transfer of $250,000 from Hancock Whitney Bank
                                   account xxx1176 to JPMorgan Chase Bank account
                                   xxx5906
       4         September 5, 2019 Wire transfer of $23,440 from Hancock Whitney Bank
                                   account xxx1176 to AGD Holding, LLC’s Hancock
                                   Whitney Bank account xxx3727

       All in violation of Title 18, United States Code, Section 1343.


                                NOTICE OF FORFEITURE
                           18 U.S.C. §981(a)(1)(C); 28 U.S.C. §2461(c)

       Pursuant to Title 18, United States Code, Section 981(a)(1)(C), the United States gives

notice to the Defendant Angelica Garcia Dunn that in the event of conviction of an offense charged

in Counts 1 and 2 of this Criminal Information the United States will seek forfeiture of all property,

real or personal, which constitutes or is derived from proceeds traceable to such offenses.

       The property subject to forfeiture is approximately $2,282,148.53.




                                                 10
     Case 4:21-cr-00293 Document 1 Filed on 05/27/21 in TXSD Page 11 of 11




                           Money Judgment and Substitute Assets

       The United States gives notice that it will seek a money judgment against Defendant

Angelica Garcia Dunn. In the event that one or more conditions listed in Title 21, United States

Code, Section 853(p) exist, the United States will seek to forfeit any other property of Defendant

Angelica Garcia Dunn up to the amount of the money judgment.



                                             JENNIFER B. LOWERY
                                             ACTING UNITED STATES ATTORNEY



                                     By:
                                             Melissa J. Annis
                                             Assistant United States Attorney




                                                11
